DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Qi et al. (US 2015/0210846 A1).
Regarding claims 1 and 8, Esseghir teaches an epoxy resin formulation composition comprising at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], which reads on a curable mixture comprising a) a resin composition comprising a bisphenol-A-diglycidylether (BADGE), a polyglycidylether different from BADGE and/or a cycloaliphatic epoxy resin, and/or a N-glycidyl component. Esseghir teaches that the composition optionally further comprises 
Esseghir does not teach a specific embodiment wherein the resin composition comprises a bisphenol-A-diglycidylether (BADGE), a polyglycidylether different from BADGE and/or a cycloaliphatic epoxy resin, and a N- glycidyl component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Esseghir’s bisphenol A diglycidyl ether, Esseghir’s reaction product of a polyfunctional alcohol, phenol, or cycloaliphatic 
Esseghir does not teach that the resin composition further comprises a nano-sized or dissolvable toughener, wherein the dissolvable toughener is selected from (i) a toughener based on polyurethanes and 4,4'-isopropylidene-bis[2-allylphenol] and/or (ii) functionalized polybutadienes. However, Qi teaches a toughening agent that is a linear polybutadiene-polyacrylonitrile copolymer, carboxyl terminated butadiene, carboxyl terminated butadiene nitrile rubber, or amine-terminated butadiene nitrile [0040], wherein the toughening agent is present in a curable epoxy resin composition that further comprises a cycloaliphatic epoxy resin, an oxazolidone ring containing epoxy resin [0009] that is optionally a polyglycidyl ether [0030], at least one anhydride curing agent [0009] that is optionally methyl hexahydrophthalic anhydride [0037], and optionally a catalyst that is used to promote the reaction between the epoxy resins and the anhydride hardener [0049]. Esseghir and Qi are analogous art because both references are in the same field of endeavor of a curable mixture comprising a resin composition optionally comprising a polyglycidylether and/or a cycloaliphatic epoxy resin, and optionally a toughener, and a hardener composition comprising an anhydride that is optionally methyltetrahydrophthalic anhydride, and optionally at least one curing accelerator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Qi’s toughening agent that is a linear polybutadiene-polyacrylonitrile copolymer, carboxyl terminated butadiene, carboxyl terminated butadiene nitrile rubber, or amine-terminated butadiene nitrile to modify Esseghir’s epoxy resin formulation composition, which would read on the limitation 
Esseghir does not teach a specific embodiment wherein the resin composition further comprises a silane component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Esseghir’s modified organosilane to modify Esseghir’s epoxy resin formulation composition, which would read on the limitation wherein the resin composition further comprises a silane component as claimed. One of ordinary skill in the art would have been motivated to do so because Esseghir teaches that the composition optionally further comprises a 
Esseghir does not teach a specific embodiment wherein the hardener composition comprises methyltetrahydrophthalic anhydride. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Esseghir’s methyltetrahydrophthalic anhydride as Esseghir’s at least one liquid cyclic anhydride hardener, which would read on the limitation wherein the hardener composition comprises methyltetrahydrophthalic anhydride as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation composition that does not exhibit substantive sublimation or substantive volatilization of the cyclic anhydride hardener during the degassing step of preparing the formulation and/or during the initial curing of the formulation because Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid cyclic anhydride hardener [0014, 0024] that is optionally methyltetrahydrophthalic anhydride [0026, 0027, 0031], and that the cyclic anhydride hardener [0025] that is methyltetrahydrophthalic anhydride [0026, 0027, 0031] does not substantively sublime or substantively volatilize during the degassing step of preparing the formulation [0025] and minimizes anhydride volatilization during degassing of the formulation as well as during the initial curing of the formulation [0027].


Esseghir does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BADGE is in a range between 3.5 and 5.9 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would 
Regarding claim 3, Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018]. Esseghir teaches that in another embodiment, the epoxy resin in the formulation is an epoxy resin based on reaction products of polyfunctional phenols with epichlorohydrin [0015], that the epoxy compounds in the formulation comprise unsubstituted glycidyl groups, that the glycidyl compounds have a molecular weight between about 150 and about 1200, and that the glycidyl compounds are sold or liquid [0019], which suggests selecting a diglycidyl ether 
Esseghir does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BADGE is in a range between 5.0 and 5.9 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of a diglycidyl ether of bisphenol A, Esseghir’s reaction product of a polyfunctional alcohol, phenol, or cycloaliphatic carboxylic acid with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, triglycidyl ether of para-aminophenol, reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac, cycloaliphatic epoxy resin, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and/or trimethylolpropane triglycidyl ether, and Esseghir’s reaction product of an aromatic amine or aminophenol with epichlorohydrin as Esseghir’s combination of two more epoxy resins, and to select the molecular weight of the diglycidyl ether of bisphenol A to be from 339 to 400 g/mol, which would read on the limitation wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 5.0 and 5.9 eq/kg as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation composition with a similar usefulness as electrical insulating material for 
Regarding claim 4, Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol 
Esseghir does not teach a specific embodiment wherein the polyglycidylether different from BADGE is selected from the claimed polyglycidylether different from BADGE. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Esseghir’s bisphenol A diglycidyl ether, Esseghir’s bisphenol F diglycidyl ether, and/or reaction product of epichlorohydrin with o-cresol novolac, or phenol novolac, and Esseghir’s reaction product of an aromatic amine or aminophenol with epichlorohydrin as Esseghir’s combination of two more epoxy resins, which would read on the limitation wherein the polyglycidylether different from BADGE is bisphenol- F-diglycidylether, epoxy phenol novolac, epoxy cresol novolac or combinations thereof as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation composition with a similar usefulness as electrical insulating material for electrical apparatuses because Esseghir teaches that the epoxy resin formulation composition comprises at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction 
Regarding claim 5, Esseghir teaches an epoxy resin formulation composition comprising at least one liquid epoxy resin [0014] that is a combination of two more epoxy resins that are bisphenol A diglycidyl ether [0015, 0021], a reaction product of a polyfunctional alcohol, phenol, cycloaliphatic carboxylic acid, aromatic amine, or aminophenol with epichlorohydrin, bisphenol F diglycidyl ether, resorcinol diglycidyl ether, a triglycidyl ether of para-aminophenol, a reaction product of epichlorohydrin with o-cresol novolac, hydrocarbon novolac, or phenol novolac [0015], a cycloaliphatic epoxy resin that is 3,4-epoxycyclohexylmethyl-3,4'-epoxycyclohexane carboxylate [0018], 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, and trimethylolpropane triglycidyl ether [0018], which optionally reads on the limitation wherein the cycloaliphatic epoxy resin is bis-(epoxycyclohexyl)- methylcarboxylate as claimed.
Esseghir does not teach a specific embodiment wherein the cycloaliphatic epoxy resin is selected from the claimed cycloaliphatic epoxy resins. Before the effective filing 

Regarding claim 9, Esseghir teaches that the composition optionally comprises a modified organosilane that is epoxidized [0066], and that an epoxy-silane class of compounds is 3-glycidyloxypropyltrimethoxysilane [0045], which suggests using Esseghir’s modified organosilane that is epoxidized that is 3-glycidyloxypropyltrimethoxysilane to modify Esseghir’s epoxy resin formulation composition, which suggests the limitation wherein the silane component is [3-(2,3-epoxypropoxy)-propyl]trimethoxysilane as claimed.
Esseghir does not teach a specific embodiment wherein the silane component is [3-(2,3-epoxypropoxy)-propyl]trimethoxysilane or any other epoxy-functional or amine-functional alkoxysilane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Esseghir’s modified organosilane that is epoxidized that is 3-glycidyloxypropyltrimethoxysilane to modify Esseghir’s epoxy resin formulation composition, which would read on the limitation wherein the silane component is [3-(2,3-epoxypropoxy)-propyl]trimethoxysilane as claimed. One of ordinary skill in the art would have been motivated to do so because Esseghir teaches that the composition optionally further comprises a modified organosilane that is epoxidized, that the modified organosilane is beneficial for being an 
Regarding claim 10, Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent [0036], which reads on the limitation wherein the ratio of resin composition to hardener composition is in a range of from 67 to 500% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. This is based on the following calculations: 1 / 1.5 * 100% = 67%; and 1 / 0.2 * 100% = 500%. 
Esseghir does not teach with sufficient specificity that the ratio of resin composition to hardener composition is in a range of from 80 to 120% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Esseghir’s at least one liquid cyclic anhydride hardener to be from 0.833 to 1.25 equivalents of anhydride groups per epoxy equivalent, which would read on the limitation wherein the ratio of resin composition to hardener composition is in a range of from 80 to 120% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture as claimed. This is based on the following calculations: 1 / 1.25 * 100% = 80%; and 1 / 0.833 * 100% = 120%. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of curing of Esseghir’s epoxy resin formulation when it is cured because Esseghir teaches that the amount of cyclic anhydride curing agent 
Regarding claim 11, Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent [0036], which reads on the limitation wherein the ratio of resin composition to hardener composition is in a range of from 67 to 500% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. This is based on the following calculations: 1 / 1.5 * 100% = 67%; and 1 / 0.2 * 100% = 500%. 
Esseghir does not teach with sufficient specificity that the ratio of resin composition to hardener composition is in a range of from 90 to 110% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Esseghir’s at least one liquid cyclic anhydride hardener to be from 0.909 to 1.11 equivalents of anhydride groups per epoxy equivalent, which would read on the limitation wherein the ratio of resin composition to hardener composition is in a range of from 90 to 110% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture as claimed. This is based on the 
Regarding claim 12, Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent [0036], which reads on the limitation wherein the ratio of resin composition to hardener composition is in a range of from 67 to 500% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. This is based on the following calculations: 1 / 1.5 * 100% = 67%; and 1 / 0.2 * 100% = 500%. 
Esseghir does not teach with sufficient specificity that the ratio of resin composition to hardener composition is in a range of from 95 to 105% related to the stoichiometric ratio of epoxy to anhydride groups in the curable mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Esseghir’s at least one liquid cyclic anhydride .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Qi et al. (US 2015/0210846 A1) as applied to claim 1, and further in view of Schaal et al. (US 2009/0186975 A1).
Regarding claim 6, Esseghir in view of Qi renders obvious the curable mixture according to claim 1 as explained above.
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Qi et al. (US 2015/0210846 A1) as applied to claim 1, and further in view of Ho et al. (US 2014/0148529 A1).
Regarding claims 13-14, Esseghir in view of Qi renders obvious the curable mixture according to claim 1 as explained above. Esseghir teaches that the formulation is applied to a substrate via a number of methods [0074], that the substrate is bushings [0074], and that the application method is vacuum pressure impregnation [0074], which read on a bushing impregnated with the curable mixture according to claim 1.
Esseghir does not teach a paper bushing impregnated with the curable mixture according to claim 1, wherein the paper bushing is a bushing for high-voltage application. However, Ho teaches the use of a curable epoxy resin composition for producing high voltage electrical insulations using impregnation application techniques, and that such application techniques are impregnating paper wound conductors for 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.